OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2017 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05371 Russell Investment Funds (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth R. Albaneze, Secretary and Chief Legal Officer Russell Investment Funds 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 800-787-7354 Date of fiscal year end: December 31 Date of reporting period: January1, 2014 – June 30, 2014 Item 1. Reports to Stockholders 2014 SEMI-ANNUAL REPORT Russell Investment Funds JUNE 30, 2014 FUND Multi-Style Equity Fund Aggressive Equity Fund Non-US Fund Core Bond Fund Global Real Estate Securities Fund Russell Investment Funds Russell Investment Funds is a series investment company with nine different investment portfolios referred to as Funds. These financial statements report on five of these Funds. Russell Investment Funds Semi-annual Report June 30, 2014 (Unaudited) Table of Contents Page Multi-Style Equity Fund 3 Aggressive Equity Fund 17 Non-U. S. Fund 33 Core Bond Fund 51 Global Real Estate Securities Fund 87 Notes to Schedule of Investments 103 Notes to Financial Highlights 105 Notes to Financial Statements 106 Affiliated Brokerage Transactions 126 Basis for Approval of Investment Advisory Contracts 127 Shareholder Requests for Additional Information 134 Disclosure of Information about Fund Trustees and Officers 135 Adviser, Money Managers and Service Providers 140 Russell Investment Funds Copyright © Russell Investments 2014. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through Russell Financial Services, Inc., member FINRA and part of Russell Investments. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Russell Investment Funds Multi-Style Equity Fund Shareholder Expense Example — June 30, 2014 (Unaudited) Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Shareholder Expense Example transactional costs. Therefore, the information under the heading (“Example”) . “Hypothetical Performance (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you Example determine the relative total costs of owning different funds. In As a shareholder of the Fund, you incur two types of costs: (1) addition, if these transactional costs were included, your costs transaction costs, and (2) ongoing costs, including advisory and would have been higher. The fees and expenses shown in this administrative fees and other Fund expenses. The Example is section do not reflect any Insurance Company Separate Account intended to help you understand your ongoing costs (in dollars) or Policy Charges. of investing in the Fund and to compare these costs with the Hypothetical ongoing costs of investing in other mutual funds. The Example Performance (5% is based on an investment of $1,000 invested at the beginning of Actual return before the period and held for the entire period indicated, which for this Performance expenses) Fund is from January 1, 2014 to June 30, 2014. Beginning Account Value January 1, 2014 $ 1,000.00 $ 1,000.00 Actual Expenses Ending Account Value The information in the table under the heading “Actual June 30, 2014 $ 1,065.80 $ 1,020.58 Performance” provides information about actual account values Expenses Paid During Period* $ 4.35 $ 4.26 and actual expenses. You may use the information in this column, together with the amount you invested, to estimate the expenses * Expenses are equalto the Fund'sannualized expense ratio of 0.85% (representing the six month period that you paid over the period. Simply divide your account value by annualized), multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Multi-Style Equity Fund 3 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments  June 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Common Stocks - 95.6% Monster Beverage Corp. (Æ) Consumer Discretionary - 14.2% PepsiCo, Inc. Amazon. com, Inc. (Æ) Philip Morris International, Inc. Ascena Retail Group, Inc. (Æ) Procter & Gamble Co. (The) Big Lots, Inc. Reynolds American, Inc. 52 Brinker International, Inc. Sysco Corp. 64 Carnival Corp. Walgreen Co. 56 CBS Corp. Class B Whole Foods Market, Inc. Chipotle Mexican Grill, Inc. Class A(Æ) Choice Hotels International, Inc. Comcast Corp. Class A(Æ) Energy - 11.0% Costco Wholesale Corp. Apache Corp. Deckers Outdoor Corp. (Æ) 69 Baker Hughes, Inc. DIRECTV(Æ) 53 Cameron International Corp. (Æ) eBay, Inc. (Æ) Chesapeake Energy Corp. Estee Lauder Cos. , Inc. (The) Class A Chevron Corp. Finish Line, Inc. (The) Class A Cimarex Energy Co. Foot Locker, Inc. ConocoPhillips Ford Motor Co. Continental Resources, Inc. (Æ)(Ñ) Garmin, Ltd. Devon Energy Corp. General Motors Co. EQT Corp. Harman International Industries, Inc. Exxon Mobil Corp. Home Depot, Inc. Halliburton Co. Jarden Corp. (Æ) Hess Corp. 88 9 Johnson Controls, Inc. Marathon Oil Corp. Las Vegas Sands Corp. Nabors Industries, Ltd. Liberty Global PLC(Æ) National Oilwell Varco, Inc. 94 Lowe's Cos. , Inc. Newfield Exploration Co. (Æ) Macy's, Inc. Occidental Petroleum Corp. McDonald's Corp. Patterson-UTI Energy, Inc. Michael Kors Holdings, Ltd. (Æ) PBF Energy, Inc. Class A 51 Nike, Inc. Class B Phillips 66(Æ) Office Depot, Inc. (Æ) 77 Pioneer Natural Resources Co. Priceline Group, Inc. (The)(Æ) Schlumberger, Ltd. PVH Corp. Southwestern Energy Co. (Æ) Royal Caribbean Cruises, Ltd. Spectra Energy Corp. 59 Starbucks Corp. Valero Energy Corp. Starwood Hotels & Resorts Worldwide, Inc. Weatherford International(Æ) Target Corp. 54 Whiting Petroleum Corp. (Æ) Tiffany & Co. Time Warner, Inc. Time, Inc. Class W(Æ) 26 TJX Cos. , Inc. Financial Services - 18.0% Ulta Salon Cosmetics & Fragrance, Inc. (Æ) ACE, Ltd. Under Armour, Inc. Class A(Æ) Aflac, Inc. Viacom, Inc. Class B Allstate Corp. (The) Wal-Mart Stores, Inc. American Express Co. Walt Disney Co. (The) American International Group, Inc. Whirlpool Corp. American Tower Corp. Class A(ö) Yum! Brands, Inc. Aon PLC Arch Capital Group, Ltd. (Æ) Artisan Partners Asset Management, Inc. Class A Consumer Staples - 4.3% Aspen Insurance Holdings, Ltd. Altria Group, Inc. Assurant, Inc. Andersons, Inc. (The) Axis Capital Holdings, Ltd. Anheuser-Busch InBev NV - ADR Bank of America Corp. Archer-Daniels-Midland Co. Bank of New York Mellon Corp. (The) Bunge, Ltd. BB&T Corp. 16 Coca-Cola Co. (The) Berkshire Hathaway, Inc. Class B(Æ) Colgate-Palmolive Co. BlackRock, Inc. Class A Constellation Brands, Inc. Class A(Æ) Brandywine Realty Trust(ö) CVS Caremark Corp. Capital One Financial Corp. General Mills, Inc. 91 Charles Schwab Corp. (The) Kellogg Co. 49 Chubb Corp. (The) 63 Kimberly-Clark Corp. Citigroup, Inc. Kraft Foods Group, Inc. (Æ) 50 City National Corp. Molson Coors Brewing Co. Class B CME Group, Inc. Class A 49 3 Mondelez International, Inc. Class A CNA Financial Corp. See accompanying notes which are an integral part of the financial statements. 4 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Comerica, Inc. 21,300 1,068 Becton Dickinson and Co. 542 64 Cullen/Frost Bankers, Inc. 13,310 1,057 Biogen Idec, Inc. (Æ) 6,828 2,153 DDR Corp. (ö) 15,900 280 Boston Scientific Corp. (Æ) 141,400 1,806 Discover Financial Services 35,487 2,199 Bristol-Myers Squibb Co. 72,461 3,515 Douglas Emmett, Inc. (ö) 11,400 322 Brookdale Senior Living, Inc. Class A(Æ) 3,600 120 Duke Realty Corp. (ö) 32,800 596 Celgene Corp. (Æ) 9,408 808 E*Trade Financial Corp. (Æ) 23,000 489 Cerner Corp. (Æ) 32,450 1,674 Endurance Specialty Holdings, Ltd. 14,300 738 Cigna Corp. 4,900 451 Equity Residential(ö) 62 4 Clovis Oncology, Inc. (Æ) 9,629 399 Everest Re Group, Ltd. 5,670 910 Covidien PLC 47,583 4,291 Fifth Third Bancorp 19,800 423 Eli Lilly & Co. 32,274 2,006 First Midwest Bancorp, Inc. 6,200 106 Express Scripts Holding Co. (Æ) 18,176 1,260 FleetCor Technologies, Inc. (Æ) 5,113 674 Forest Laboratories, Inc. (Æ) 7,520 744 Franklin Resources, Inc. 984 57 Gilead Sciences, Inc. (Æ) 28,702 2,379 Fulton Financial Corp. 43,700 541 HCA Holdings, Inc. (Æ) 18,999 1,071 Goldman Sachs Group, Inc. (The) 19,200 3,215 Health Net, Inc. (Æ) 10,500 436 Hanover Insurance Group, Inc. (The) 3,200 202 Humana, Inc. 6,140 784 Hartford Financial Services Group, Inc. 21,400 766 Illumina, Inc. (Æ) 2,218 396 Intercontinental Exchange, Inc. 1,400 264 Intercept Pharmaceuticals, Inc. (Æ) 1,954 462 JPMorgan Chase & Co. 18,650 1,075 Johnson & Johnson 49,789 5,210 KeyCorp 67,800 972 Kindred Healthcare, Inc. 2,700 62 Lincoln National Corp. 15,833 814 Magellan Health, Inc. (Æ) 14,700 915 Markel Corp. (Æ) 3,225 2,114 McKesson Corp. 5,607 1,044 Marsh & McLennan Cos. , Inc. 1,545 80 Medtronic, Inc. 2,817 180 MasterCard, Inc. Class A 21,579 1,585 Merck & Co. , Inc. 57,019 3,298 MetLife, Inc. 15,579 866 Mylan, Inc. (Æ) 12,800 660 Morgan Stanley 31,800 1,028 Perrigo Co. PLC 10,100 1,472 Northern Trust Corp. 3,900 250 Pfizer, Inc. 350,080 10,393 PartnerRe, Ltd. - ADR 7,330 801 Regeneron Pharmaceuticals, Inc. (Æ) 3,958 1,118 PNC Financial Services Group, Inc. (The) 42,704 3,803 Sanofi - ADR 36,437 1,937 Principal Financial Group, Inc. 19,700 994 St. Jude Medical, Inc. 31,890 2,208 Progressive Corp. (The) 14,000 355 Stryker Corp. 975 82 Prologis, Inc. (ö) 29,600 1,216 Thermo Fisher Scientific, Inc. 6,845 808 Prosperity Bancshares, Inc. 5,300 332 UnitedHealth Group, Inc. 35,164 2,875 Prudential Financial, Inc. 25,800 2,290 Valeant Pharmaceuticals International, Inc. Public Storage(ö) 403 69 (Æ) 29,801 3,759 Raymond James Financial, Inc. 7,700 391 Vertex Pharmaceuticals, Inc. (Æ) 6,160 583 Regions Financial Corp. 50,600 537 WellCare Health Plans, Inc. (Æ) 3,300 246 SEI Investments Co. 4,800 157 WellPoint, Inc. 11,730 1,262 Selective Insurance Group, Inc. 5,300 131 70,658 Signature Bank(Æ) 1,020 129 Simon Property Group, Inc. (ö) 601 100 Materials and Processing - 4.7% State Street Corp. 29,680 1,996 Air Products & Chemicals, Inc. 229 29 SunTrust Banks, Inc. 29,900 1,198 Alcoa, Inc. 69,400 1,033 SVB Financial Group(Æ) 2,250 262 Cabot Corp. 3,400 197 Synovus Financial Corp. 5,900 144 Commercial Metals Co. 8,300 144 TCF Financial Corp. 29,500 483 Domtar Corp. 3,060 131 TD Ameritrade Holding Corp. 22,500 705 Ecolab, Inc. 32,161 3,581 Thomson Reuters Corp. 847 31 EI du Pont de Nemours & Co. 182 12 Travelers Cos. , Inc. (The) 11,477 1,080 Fastenal Co. (Ñ) 39,910 1,975 Twenty-First Century Fox, Inc. (Æ) 21,300 749 Huntsman Corp. 40,500 1,138 US Bancorp 4,846 210 LyondellBasell Industries Class A 10,328 1,009 Visa, Inc. Class A 24,037 5,065 Masco Corp. 34,500 766 Voya Financial, Inc. 17,000 618 Monsanto Co. 44,503 5,553 Washington Federal, Inc. 5,000 112 Mosaic Co. (The) 26,700 1,320 Webster Financial Corp. 2,300 73 Owens-Illinois, Inc. (Æ) 4,100 142 Wells Fargo & Co. 26,993 1,419 Pentair PLC(Æ) 8,899 642 Western Alliance Bancorp(Æ) 1,600 38 PPG Industries, Inc. 7,493 1,574 XL Group PLC Class A 17,600 576 Praxair, Inc. 11,434 1,519 87,649 Precision Castparts Corp. 3,067 774 Reliance Steel & Aluminum Co. 9,000 663 Health Care - 14.6% Steel Dynamics, Inc. 22,400 402 Abbott Laboratories 37,318 1,526 22,604 Actavis PLC(Æ) 4,790 1,068 Aetna, Inc. 12,967 1,051 Producer Durables - 10.5% Allergan, Inc. 8,301 1,405 3M Co. 1,846 264 Amgen, Inc. 14,196 1,681 ABM Industries, Inc. 5,500 148 Baxter International, Inc. 13,780 996 Accenture PLC Class A 1,783 144 See accompanying notes which are an integral part of the financial statements. Multi-Style Equity Fund 5 Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ AGCO Corp. 13,100 736 EMC Corp. 43,402 1,143 Air Lease Corp. Class A 7,900 305 Equinix, Inc. (Æ) 8,480 1,782 American Airlines Group, Inc. (Æ) 11,200 481 Facebook, Inc. Class A(Æ) 27,539 1,853 AO Smith Corp. 16,300 808 Freescale Semiconductor, Ltd. (Æ) 10,700 251 Automatic Data Processing, Inc. 29,563 2,344 Google, Inc. Class C(Æ) 13,431 7,776 Avery Dennison Corp. 3,800 195 Hewlett-Packard Co. 64,600 2,176 B/E Aerospace, Inc. (Æ) 20,654 1,910 Ingram Micro, Inc. Class A(Æ) 15,730 459 Boeing Co. (The) 37,519 4,775 Intel Corp. 80,658 2,492 Booz Allen Hamilton Holding Corp. Class A 1,600 34 International Business Machines Corp. 2,672 484 Brady Corp. Class A 5,000 149 Intuit, Inc. 21,868 1,761 Canadian Pacific Railway, Ltd. 5,907 1,070 Lam Research Corp. 10,956 740 Con-way, Inc. 1,200 60 Lambda TD Software, Inc. (Æ) 10,600 180 CSX Corp. 2,404 74 LinkedIn Corp. Class A(Æ) 8,530 1,463 Cummins, Inc. 960 148 Marvell Technology Group, Ltd. 49,900 715 Danaher Corp. 1,712 135 Mentor Graphics Corp. 14,000 302 Deere & Co. 6,771 613 Microsoft Corp. 46,507 1,940 Delta Air Lines, Inc. 39,520 1,530 Motorola Solutions, Inc. 10,700 712 Eaton Corp. PLC 10,123 781 NetApp, Inc. 43,900 1,603 EMCOR Group, Inc. 7,800 347 NXP Semiconductor NV(Æ) 11,700 774 Emerson Electric Co. 1,874 124 ON Semiconductor Corp. (Æ) 12,700 116 FedEx Corp. 5,020 760 Oracle Corp. 164,222 6,656 Fluor Corp. 7,600 584 PMC-Sierra, Inc. (Æ) 23,500 179 General Dynamics Corp. 861 100 Polycom, Inc. (Æ) 16,400 205 General Electric Co. 272,022 7,150 QUALCOMM, Inc. 50,706 4,016 Honeywell International, Inc. 60,588 5,632 Salesforce. com, Inc. (Æ) 34,941 2,029 Illinois Tool Works, Inc. 960 84 SAP AG - ADR(Ñ) 18,190 1,401 Jacobs Engineering Group, Inc. (Æ) 11,800 629 Science Applications International Corp. 7,300 322 L-3 Communications Holdings, Inc. Class 3 9,200 1,111 ServiceNow, Inc. (Æ) 9,107 564 Lexmark International, Inc. Class A 19,910 959 Splunk, Inc. (Æ) 9,557 529 Lockheed Martin Corp. 763 123 Symantec Corp. 31,900 731 Manpowergroup, Inc. 6,200 526 SYNNEX Corp. (Æ) 7,400 539 Mettler-Toledo International, Inc. (Æ) 8,335 2,110 Synopsys, Inc. (Æ) 26,300 1,021 Norfolk Southern Corp. 6,883 709 Tableau Software, Inc. Class A(Æ) 5,100 364 Northrop Grumman Corp. 11,401 1,364 Texas Instruments, Inc. 67,542 3,228 Parker Hannifin Corp. 3,600 453 Verint Systems, Inc. (Æ) 4,000 196 Peerless Industrial Group Class C(Æ) 20,855 1,514 Vodafone Group PLC - ADR 49,331 1,647 Raytheon Co. 14,685 1,355 Western Digital Corp. 12,900 1,191 Ryder System, Inc. 6,000 529 Workday, Inc. Class A(Æ) 6,835 614 Sensata Technologies Holding NV(Æ) 32,265 1,509 Zynga, Inc. Class A(Æ) 77,400 248 SPX Corp. 3,100 335 75,042 Teekay Corp. 2,500 156 Terex Corp. 3,800 156 Utilities - 2.8% Textron, Inc. 19,600 750 American Electric Power Co. , Inc. 1,135 63 TransDigm Group, Inc. 11,249 1,882 AT&T, Inc. 87,261 3,086 Tyco International, Ltd. 17,000 775 Dominion Resources, Inc. 501 36 Union Pacific Corp. 15,924 1,588 Duke Energy Corp. 8,649 642 United Continental Holdings, Inc. (Æ) 10,965 450 Edison International 21,900 1,273 United Parcel Service, Inc. Class B 1,997 205 Encana Corp. 57,750 1,370 United Technologies Corp. 2,588 299 Entergy Corp. 4,300 353 Waste Management, Inc. 752 34 Exelon Corp. 107,761 3,932 51,006 Hawaiian Electric Industries, Inc. (Ñ) 6,000 152 Intelsat SA(Æ) 4,800 90 Technology - 15.5% Level 3 Communications, Inc. (Æ) 3,900 171 Activision Blizzard, Inc. 9,900 221 MDU Resources Group, Inc. 18,500 649 Adobe Systems, Inc. (Æ) 27,768 2,009 NextEra Energy, Inc. 1,054 108 Analog Devices, Inc. 31,908 1,725 PG&E Corp. 1,134 54 Apple, Inc. 92,289 8,577 Pinnacle West Capital Corp. 7,900 457 Aspen Technology, Inc. (Æ) 13,700 636 PPL Corp. 14,900 529 Benchmark Electronics, Inc. (Æ) 20,100 512 Southern Co. 2,184 99 Broadcom Corp. Class A 20,300 754 Verizon Communications, Inc. 11,698 572 Brocade Communications Systems, Inc. 96,600 889 13,636 Ciena Corp. (Æ) 8,000 173 Cisco Systems, Inc. 128,818 3,201 Total Common Stocks Cognizant Technology Solutions Corp. Class A(Æ) 1,416 69 (cost $363,346) 463,825 Computer Sciences Corp. 5,500 348 Short-Term Investments - 4.1% DST Systems, Inc. 5,700 525 Russell U. S. Cash Management Fund 19,710,642 (∞) 19,711 Electronic Arts, Inc. (Æ) 27,900 1,001 Total Short-Term Investments (cost $19,711) 19,711 See accompanying notes which are an integral part of the financial statements. 6 Multi-Style Equity Fund Russell Investment Funds Multi-Style Equity Fund Schedule of Investments, continued — June 30, 2014 (Unaudited) Amounts in thousands (except share amounts) Amounts in thousands (except share amounts) Principal Fair Principal Fair Amount ($) or Value Amount ($) or Value Shares $ Shares $ Other Securities - 0.8% (identified cost $386,754) 487,233 Russell U. S. Cash Collateral Fund(×) 3,697,066(∞) 3,697 Total Other Securities Other Assets and Liabilities, Net (cost $3,697) 3,697 - (0.5
